     Case 2:18-cv-08818-RGK-JPR Document 23 Filed 01/09/20 Page 1 of 4 Page ID #:203



 1    Ramin R. Younessi, Esq. (SBN 175020)
      ryounessi@younessilaw.com
 2    Samvel Geshgian (SBN 300470)
      sgeshgian@younessilaw.com
 3    LAW OFFICES OF RAMIN R. YOUNESSI
      A PROFESSIONAL LAW CORPORATION
 4    3435 Wilshire Boulevard, Suite 2200
      Los Angeles, California 90010
 5    Telephone: (213) 480-6200
      Facsimile: (213) 480-6201
 6
      Attorney for Plaintiff,
 7    BLANCA ARGELIA ARIAS
 8    Brian P. Long, Esq. (SBN 232746)
      bplong@seyfarth.com
 9    SEYFARTH SHAW LLP
      601 South Figueroa Street Suite 3300
10    Los Angeles, CA 90017-5793
      Telephone: (213) 270-9600
11    Fax: (213) 270-9601
12    Attorneys for Defendants
      RESIDENCE INN BY MARRIOTT, LLC, and
13    MARRIOTT INTERNATIONAL, INC.
14
15                           UNITED STATES DISTRICT COURT
16                          CENTRAL DISTRICT OF CALIFORNIA
17
18    BLANCA ARGELIA ARIAS, individually Case No. 2:18-cv-08818-RGK-JPR
      and on behalf of herself and others similarly
19    situated,                                     Assigned to the Hon. Judge R. Gary
                                                    Klausner, Courtroom 850
20                               Plaintiff,
                                                     JOINT STIPULATION OF
21           v.                                      DISMISSAL PURSUANT TO FED. R.
                                                     CIV. P. RULE 41(A)(1)(A)(II)
22    RESIDENCE INN BY MARRIOTT, LLC.,
      a Delaware limited liability company;          Complaint Filed: August 23, 2018
23    MARRIOTT INTERNATIONAL, INC., a
      Delaware corporation; and DOES 1 through
24    20, inclusive,
25                               Defendants.
26
27
28
                                          1
                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     Case 2:18-cv-08818-RGK-JPR Document 23 Filed 01/09/20 Page 2 of 4 Page ID #:204



 1          TO THE CLERK OF THE COURT AND TO ALL PARTIES AND THEIR
 2    COUNSEL OF RECORD:
 3          Plaintiff Blanca Argelia Arias (“Plaintiff”) and Defendants Residence Inn By
 4    Marriott, LLC, And Marriott International, Inc. (“Defendants”), by and through their
 5    counsel of record, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) hereby
 6    submit this Joint Stipulation of Dismissal with Prejudice of all claims relating to the
 7    uncertified class allegations. As grounds, the parties state the following:
 8          1.     Plaintiff has not previously dismissed an action based on, or including, the
 9                 dismissed class allegations.
10          2.     Plaintiff has resolved her individual claims against Defendants by reaching a
11                 confidential agreement providing for the dismissal of her individual claims;
12          3.     Plaintiff stipulates to the dismissal of her individual claims with prejudice;
13          4.     Defendant stipulates to the dismissal of Plaintiff and the class allegations;
14          5.     There are no other parties to this case, and no determination has been made
15                 as to whether this is a viable class action;
16          6.     All parties stipulate that the dismissal of the class allegations is without
17                 prejudice;
18          7.     All parties stipulate that the dismissal of Plaintiff’s representative claims
19                 under the California Private Attorney General Act of 2004 (“PAGA”) are
20                 without prejudice;
21          7.     All parties will be responsible for bearing their own fees and costs related to
22                 the class allegations; AND
23          8.     The parties stipulate to the entry of the proposed Order for Dismissal
24                 without prejudice attached hereto as Exhibit A.
25
26
27
28
                                               2
                                JOINT STIPULATION OF DISMISSAL
     Case 2:18-cv-08818-RGK-JPR Document 23 Filed 01/09/20 Page 3 of 4 Page ID #:205



 1    DATED: January 9, 2020              LAW OFFICES OF RAMIN R. YOUNESSI
 2
 3                                        By:
                                                Samvel Geshgian
 4                                              Attorneys for Plaintiff
                                                BLANCA ARGELIA ARIAS
 5
      DATED: January 7, 2020              SEYFARTH SHAW LLP
 6
 7
                                          By:______                          _
 8                                          Brian P. Long
                                            Attorneys for Defendants
 9                                          RESIDENCE INN BY MARRIOTT, LLC,
                                            and MARRIOTT INTERNATIONAL, INC.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           3
                            JOINT STIPULATION OF DISMISSAL
     Case 2:18-cv-08818-RGK-JPR Document 23 Filed 01/09/20 Page 4 of 4 Page ID #:206



 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that a true and correct copy described as JOINT STIPULATION
      OF DISMISSAL WITH PREJUDICE was on January 9, 2019, served upon all
 3    counsel of record electronically by the Court’s Case Management System:
 4          William J Dritsas, Esq.                      Attorneys for Defendants
            Seyfarth Shaw LLP                            RESIDENCE INN BY
 5          560 Mission Street 31st Floor                MARRIOTT, LLC, and
            San Francisco, CA 94105                      MARRIOTT
 6          415-397-2823                                 INTERNATIONAL, INC.
            Fax: 415-397-8549
 7          Email: wdritsas@seyfarth.com
 8          Brian P Long, Esq.                           Attorneys for Defendants
            Seyfarth Shaw LLP                            RESIDENCE INN BY
 9          601 South Figueroa Street Suite 3300         MARRIOTT, LLC, and
            Los Angeles, CA 90017-5793                   MARRIOTT
10          213-270-9600                                 INTERNATIONAL, INC.
            Fax: 213-270-9601
11          Email: bplong@seyfarth.com
12
             BY NOTICE OF ELECTRONIC FILING: The above-listed counsel have
13    consented to electronic service and have been automatically served by the Notice of
      Electronic Filing automatically generated by CM/ECF at the time said document was
14    filed and which constitutes service pursuant to FRCP 5(b)(2)(D).
15
            Executed on January 9, 2019, at Los Angeles, California.
16
                                                                        By: /s/ Tony Noda__
17
18
19
20
21
22
23
24
25
26
27
28
                                            4
                             JOINT STIPULATION OF DISMISSAL
